This is a case involving an arbitration award made pursuant to an unrestricted submission. It is clear that the award conforms to the submission. Therefore any error of law claimed to have been committed by the arbitrator is not reviewable by the court.1
American Motorists Ins. Co. v. Brookman, 1 Conn. App. 219,470 A.2d 253 (1984); Trumbull v. Trumbull Police Local 1745, 1 Conn. App. 207, 470 A.2d 1219 (1984).
We disagree with the defendant's claim that the submission was restricted.
  There is no error.